PER CURIAM.
Appellant, plaintiff below, appeals a final summary judgment entered in favor of appellee, defendant in the negligence action below.
We are of the view that the deposition of appellant, the sole evidence upon which the summary judgment was bottomed, does not conclusively establish her contributory negligence as a matter of law. It is well settled “that summary judgments should be entered with caution, and that even if the evidence is uncontradicted, the trial court lacks the authority to enter a summary judgment if the evidence is susceptible to conflicting inferences.”1 In addition, other potential witnesses, not yet deposed, may cast further light on the question of the alleged negligence of appellee as well as contributory negligence of appellant.
Reversed and remanded.
LILES, A. C. J., and MANN and Mc-NULTY, JJ., concur.

. Champion Map Corp. v. Chamco, Inc. (Fla.App.1970), 235 So.2d 50, 52.